      EXHIBIT E

U.S. Patent No. RE44,723




  ORIGINAL COMPLAINT
                                                                                          Illlll llllllll Ill lllll lllllll llll llll lllll 111111111111111111111111111111111
                                                                                                                        USOORE44 723E
     c19)    United States
     c12)    Reissued Patent                                                          (IO)       Patent Number:           US RE44, 723 E
             Keshav et al.                                                            (45)       Date of Reissued Patent:    Jan.21,2014

     (54)     REGULATING FILE ACCESS RATES                                                              5,325,530   A      6/1994    Mohrmann
              ACCORDING TO FILE TYPE                                                                    5,437,032   A      7/1995    Wolf et al.
                                                                                                        5,528,753   A      6/1996    Fortin
                                                                                                        5,566,334   A     10/1996    Loader
     (75)     Inventors: Srinivasan Keshav, Waterloo (CA);                                              5,572,680   A     11/ 1996   Ikeda et al.
                         Rosen Sharma, Mountain View, CA                                                5,584,023   A     12/1996    Hsu
                         (US)                                                                           5,603,020   A      211997    Hashimoto et al.
                                                                                                        5,615,400   A      3/ 1997   Cowsar et al.
     (73)     Assignee: Digital Asset Enterprises, L.L.C.,                                              5,623,492   A      4/1997    Teraslinna
                        Wilmington, DE (US)                                                                                    (Continued)

     (21)     Appl. No.: 11/818,544                                                                           FOREIGN PATENT DOCUMENTS

     (22)     Filed:         Jun.14,2007                                                         JP             64-002145               1/1989
                             (Under 37 CFR 1.47)                                                 WO           WO 99/39261               8/1999
                                                                                                 WO           W0-9939261 Al             8/1999
                  Related       U.S. Patent Documents
                                                                                                                     OTHER PUBLICATIONS
     Reissue of:
     (64) Patent No.:             6,907,421                                                      Keshav, S., An Engineering Approach to Computer Networking:
           Issued:                Jun.14,2005                                                    ATM Networks, the Internet, and the Telephone Network, Reading,
           Appl. No.:             09/572,672                                                     MA, Addison-Wesley, 1997, pp. vii-xi, 85-115, 209-355, 395-444.
           Filed:                 May 16, 2000
                                                                                                                               (Continued)
     (51)     Int. Cl.
              G06F 17130                    (2006.01)                                            Primary Examiner - Apu Mofiz
              G06F 15116                    (2006.01)                                            Assistant Examiner - Chelcie Daye
     (52)     U.S. Cl.                                                                           (74) Attorney, Agent, or Firm - Perkins Coie LLP
              USPC ........................................... 707/713; 709/249
     ( 58)    Field of Classification Search                                                     (57)                        ABSTRACT
              USPC ........................... 7071713, 781, 1, 2; 709/249                       File access rates of processes are regulated according to file
              See application file for complete search history.                                  type. An association table stores entries associating processes
                                                                                                 to be regulated with specific access rates for various file types.
     (56)                      References Cited                                                  System calls that access files are intercepted, and a system
                                                                                                 call wrapper executes. The system call wrapper determines
                         U.S. PATENT DOCUMENTS
                                                                                                 the type of file that is being accessed by the process. The
             3,377,624   A      4/1968    Nelson et al.                                          system call wrapper examines the association table in order to
             4,177,510   A     12/1979    Appell et al.                                          determine ifthe calling process is associated with an access
             5,189,667   A      2/1993    Esaki et al.                                           rate for the file type being accessed. If so, the system call
             5,212,793   A      5/1993    Donica et al.                                          wrapper regulates access to the file according to the appro-
             5,226,160   A      7/1993    Waldron et al.
             5,249,290   A      9/1993    Heizer                                                 priate rate.
             5,263,147   A     1111993    Francisco et al.
             5,279,039   A      1/1994    Anderson et al.                                                           21 Claims, 5 Drawing Sheets



                                         COMPUTER MEMORY 101                                                        USER ADDRESS
                                                                                                                        SPACE
                                                                                                                           L.-103
                                                                               107


                                                      Process




                                                                                                            OPERATING SYSTEM
                                          OPERATING SYSTEM      ill                                          ADDRESS SPACE
                                                                                           111                      '---105
                                              r-~~~~r------,,S-ys-tem~--.

                                                      Kernel                 Call
                                                                            Wrapper

                                                109                   IAssociationf-129
                                                                      Association Table
                                                                      127


                                                                                                            '-100




DataCloud Technologies, LLC                                                                                                                                            Page | E-1
                                                                       US RE44, 723 E
                                                                                 Page 2


     (56)                        References Cited                                         6,189,046   Bl      2/2001   Moore et al.
                                                                                          6,192,389   Bl      2/2001   Ault et al.
                        U.S. PATENT DOCUMENTS                                             6,192,512   Bl      2/2001   Chess
                                                                                          6,230,203   Bl      5/2001   Koperda et al.
            5,636,371   A         6/1997   Yu                                             6,240,463   Bl      5/2001   Benmohamed et al.
            5,640,595   A         6/1997   Baugher et al.                                 6,243,825   Bl      6/2001   Gamache et al.
            5,692,047   A        1111997   McManis                                        6,247,057   Bl      6/2001   Barrera, III
            5,706,097   A         111998   Schelling et al.                               6,247,068   Bl      6/2001   Kyle
            5,706,453   A         111998   Cheng et al.                                   6,259,699   Bl      7/2001   Opalka et al.
            5,708,774   A         111998   Boden                                          6,266,678   Bl *    7/2001   McDevitt et al. ............. 707/201
            5,719,854   A         2/1998   Choudhury et al.                               6,269,404   Bl      7/2001   Hart et al.
            5,727,147   A         3/1998   Van Hoff                                       6,279,039   Bl      8/2001   Bhat et al.
            5,727,203   A         3/1998   Hapner et al.                                  6,279,040   Bl      8/2001   Maet al.
            5,742,772   A         4/1998   Sreenan                                        6,282,581   Bl      8/2001   Moore et al.
            5,748,614   A         5/1998   Wallmeier                                      6,282,703   Bl      8/2001   Meth et al.
            5,752,003   A         5/1998   Hart                                           6,286,047   Bl      9/2001   Ramanathan et al.
            5,761,477   A         6/1998   Wahbe eta!.                                    6,298,479   Bl     10/2001   Chessin et al.
            5,764,889   A         6/1998   Ault et al.                                    6,308,216   Bl     10/2001   Goldszmidt et al.
            5,781,550   A         7/1998   Templin et al.                                 6,314,558   Bl     1112001   Angel et al.
            5,799,173   A         8/1998   Gossler et al.                                 6,327,622   Bl     12/2001   Jindal et al.
            5,809,527   A         9/1998   Cooper et al.                                  6,336,138   Bl      112002   Caswell et al.
            5,828,893   A        10/1998   Weidetal.                                      6,351,775   Bl     212002    Yu
            5,838,686   A        1111998   Ozkan                                          6,353,616   Bl     3/2002    Elwalid et al.
            5,838,916   A        1111998   Domenikos et al.                               6,363,053   Bl     3/2002    Schuster et al.
            5,842,002   A        1111998   Schnurer et al.                                6,366,958   Bl     412002    Ainsworth et al.
            5,845,129   A        12/1998   Wendorf et al.                                 6,370,583   Bl     412002    Fishier et al.
            5,850,399   A        12/1998   Ganmukhi et al.                                6,374,292   Bl     412002    Srivastava et al.
            5,860,004   A         111999   Fowler et al.                                  6,381,228   Bl     412002    Prieto, Jr. et al.
            5,864,683   A    *    111999   Boebert et al. ................ 709/249        6,385,638   Bl     512002    Baker-Harvey
            5,889,956   A         3/1999   Hauser et al.                                  6,385,722   Bl     512002    Connelly et al.
            5,889,996   A         3/1999   Adams                                          6,389,448   Bl     512002    Primak et al.
            5,892,968   A         4/1999   Iwasaki et al.                                 6,393,484   Bl     512002    Massarani
            5,905,730   A         5/1999   Yang eta!.                                     6,425,003   Bl     712002    Herzog et al.
            5,905,859   A         5/1999   Holloway et al.                                6,430,622   Bl      8/2002   Aiken, Jr. et al.
            5,913,024   A         6/1999   Green et al.                                   6,434,631   Bl      8/2002   Bruno et al.
            5,915,085   A         6/1999   Koved                                          6,434,742   Bl      8/2002   Koepele, Jr.
            5,915,095   A         6/1999   Miskowiec                                      6,438,134   Bl      8/2002   Chow et al.
            5,918,018   A         6/1999   Gooderum et al.                                6,442,164   Bl      8/2002   Wu
            5,920,699   A         7/1999   Bare                                           6,449,647   Bl     912002    Colby et al.
            5,933,603   A         8/1999   Vahalia et al.                                 6,449,652   Bl     912002    Blumenau et al.
            5,937,159   A         8/1999   Meyers et al.                                  6,457,008   Bl     912002    Rhee et al.
            5,944,795   A         8/1999   Civanlar                                       6,463,454   Bl     10/2002   Lumelsky et al.
            5,953,685   A    *    9/1999   Bogin et al. .................. 702/136        6,463,459   Bl     10/2002   Orr et al.
            5,956,481   A         9/1999   Walsh eta!.                                    6,466,985   Bl     10/2002   Goyal et al.
            5,961,582   A        10/1999   Gaines                                         6,470,398   Bl     10/2002   Zargham et al.
            5,961,583   A        10/1999   Van Fleet                                      6,484,173   Bl     1112002   O'Hare et al.
            5,978,373   A        1111999   Hoff et al.                                    6,487,578   B2     1112002   Ranganathan
            5,982,748   A        1111999   Yin et al.                                     6,487,663   Bl     1112002   Jaisirnha et al.
            5,987,242   A        1111999   Bentley et al.                                 6,490,670   Bl     12/2002   Collins et al.
            5,987,524   A        1111999   Yoshida et al.                                 6,496,847   Bl     12/2002   Bugnion et al.
            5,987,608   A        1111999   Roskind                                        6,499,137   Bl     12/2002   Hunt
            5,991,812   A        1111999   Srinivasan                                     6,499,652   Bl     12/2002   Flynn et al.
            5,999,963   A        12/1999   Bruno et al.                                   6,529,950   Bl      3/2003   Lumelsky et al.
            6,016,318   A         112000   Tomoike                                        6,529,985   Bl      3/2003   Deianov et al.
            6,018,527   A         112000   Yin et al.                                     6,542,167   Bl      4/2003   Dari et et al.
            6,023,721   A         212000   Cummings                                       6,553,413   Bl      4/2003   Leoghton et al.
            6,038,608   A         3/2000   Katsurnnata                                    6,560,613   Bl      5/2003   Gylfason et al.
            6,038,609   A         3/2000   Geulen                                         6,578,055   Bl      6/2003   Hutchison et al.
            6,047,325   A         412000   Jain et al.                                    6,578,068   Bl      6/2003   Bowman-Amuah
            6,055,617   A         412000   Kingsbury                                      6,580,721   Bl      6/2003   Beshai
            6,055,637   A         412000   Hudson et al.                                  6,590,588   B2      7/2003   Lincke et al.
            6,061,349   A         512000   Coile et al.                                   6,622,159   Bl      9/2003   Chao et al.
            6,065,118   A         512000   Bull et al.                                    6,647,422   B2     1112003   Wesinger et al.
            6,075,791   A         612000   Chiussi et al.                                 6,658,571   Bl     12/2003   O'Brien et al.
            6,075,938   A         612000   Bugnion et al.                                 6,691,312   Bl     212004    Sen et al.
            6,078,929   A         612000   Rao                                            6,711,607   Bl     3/2004    Goyal
            6,078,957   A         612000   Adelman et al.                                 6,723,568   Bl     412004    Liu et al.
            6,086,623   A         712000   Broome et al.                                  6,725,456   Bl     412004    Bruno et al.
            6,092,178   A         712000   Jindal et al.                                  6,732,211   Bl     512004    Goyal et al.
            6,094,674   A         712000   Hattori et al.                                 6,754,716   Bl      6/2004   Sharma et al.
            6,101,543   A         8/2000   Alden et al.                                   6,760,775   Bl      7/2004   Anerousis et al.
            6,108,701   A         8/2000   Davies et al.                                  6,779,016   Bl      8/2004   Aziz et al.
            6,108,759   A         8/2000   Orcutt et al.                                  6,785,728   Bl      8/2004   Schneider et al.
            6,122,673   A         912000   Basak et al.                                   6,820,117   Bl     1112004   Johnson
            6,154,776   A        1112000   Martin                                         6,859,835   Bl     212005    Hipp
            6,154,778   A        1112000   Koistinen et al.                               6,907,421   Bl     6/2005    Keshav et al.
            6,161,139   A        12/2000   Win et al.                                     6,909,691   Bl     6/2005    Goyal et al.
            6,167,520   A        12/2000   Touboul                                        6,912,590   Bl     6/2005    Lundback et al.
            6,172,981   Bl        112001   Cox et al.                                     6,948,003   Bl     912005    Newman et al.




DataCloud Technologies, LLC                                                                                                                            Page | E-2
                                                                  US RE44, 723 E
                                                                           Page 3


     (56)                     References Cited                                  Edijali, G., et al., "History-based Access Control for Mobile Code,"
                                                                                Fifth ACM Conference on Computer and Communication Security,
                      U.S. PATENT DOCUMENTS                                     Nov. 3-5, 1998, 19 pages.
                                                                                Erlingsson, U. and Schneider, F. B., "SASI Enforcement of Security
          6,968,389    Bl     1112005   Menditto et al.                         Policies: A Retrospective," Proc. New Security Paradigms Work-
          6,976,258    Bl     12/2005   Goyal et al.
                                                                                shop, Apr. 2, 1999, pp. 1-17.
          6,981,029    Bl     12/2005   Menditto et al.
          6,985,937    Bl      112006   Keshav et al.                           Erlingsson, U. and Schneider, F. B., IRM Enforcement of Java Stack
          7,117,354    Bl     10/2006   Browning et al.                         Inspection, [online], Feb. 19, 2000, [retrieved on Apr. 2, 2002].
          7,143,024    Bl     1112006   Goyal et al.                            Retrieved from the Internet: URL: http://cs-tr.cs.cornell.edu/Dienst/
          7,219,354    Bl      5/2007   Huang et al.                            UI2.0/Show Page/ncstrl.cornell/TR2000-l 786.
          7,343,421    Bl      3/2008   Goyal                                   Evans, D. and Twyman, A., "Flexible Policy-Directed Code Safety,"
          RE42,214     E       3/2011   Goyal et al.                            Proc. of 1999 IEEE Symposium on Security and Privacy, Oakland,
      2003/0061338     Al      3/2003   Stelliga
                                                                                CA, May 9-12, 1999, pp. 1-14.
                         OTHER PUBLICATIONS                                     Fraser, T. et al., "Hardening COTS Software with Generic Software
                                                                                Wrappers," Proc. of 1999 IEEE Symposium on Security and Privacy,
     Stevens, R. W., Unix Network Programming vol. 1 NetworkingAPis:            1999, 15 pages.
     Sockets and XTI, Upper Saddle River, NJ, Prentice Hall, 1998, pp.          Goldberg, I. et al., "A Secure Environment for Untrusted Helper
     v-xiv, 29-53, 85-110, 727-760.                                             Applications (Confining the Wily Hacker)," Proc. of the Sixth Usenix
     Tanenbaum, A. S. and Woodhull, A. S., Operating Systems: Design            Unix Security Symposium, San Jose, CA, Jul. 1996, 14 pages.
     and Implementation, Upper Saddle River, NJ, Prentice Hall, 1997,           Goldberg, R. P., "Survey of Virtual Machine Research," IEEE Com-
     pp. vii-xiv, 1-46, 401-454.                                                puter, Jun. 1974, pp. 34-45.
     Rubini, A., Linux Device Drivers, Sebastopol, CA, O'Reilly & Asso-         Pandey, R. and Hashii, B., "Providing Fine-Grained Access Control
     ciates, Inc., 1998, pp. v-x, 13-40.                                        for Mobile Programs Through Binary Editing," Technical Report
     Goyal, P., et al., "A Hierarchical CPU Scheduler for Multimedia            TR98 08, University of California, Davis, CA, 1998, pp. 1-22.
     Operating Systems," Proceedings of the Second Symposium on                 Ritchie, D. M., "The Evolution of the Unix Time-Sharing System,"
     Operating Systems Design and Implementations (OSDI'96), Seattle,           AT&T Bell Laboratories Technical Journal 63, No. 6, Part 2, Oct.
     WA, Oct. 1996, 15 pages.                                                   1984, (originally printed 1979), 11 pages.
     Laurie, B. and Laurie, P., Apache The Definitive Guide, Sebastopol,        Saltzer, J., H. and Schroeder, M. D., The Protection oflnformation in
     CA, O'Reilly & Associates, Inc., Feb. 1999, pp. v-viii, 43-74.             Computer Systems, [online], 1973, [retrieved on Apr. 2, 2002].
     Aho, A. V. and Ullman J. D., Principles of Compiler Design, Reading,       Retrieved from the Internet: URL: http://www.cs.virginia.edu.about.
     MA, 1977, pp. vii-x, 359-362, 519-522.                                     evans/c s5 511saltzer.
     Jonsson, J., "Exploring the Importance of Preprocessing Operations         Wahbe, R., et al., "Efficient Software-Based Fault Isolation," Proc. of
     in Real-Time Multiprocessor Scheduling," Proc. of the IEEE Real-           the Symposium on Operating System Principles, 1993, 14 pages.
     Time Systems Symposium-Work-in-Progress session, San Fran-                 Plummer, D. C., An Ethernet Address Resolution Protocol--or-
     cisco, CA, Dec. 4, 1997, pp. 31-34.                                        Converting Network Protocol Addresses to 48.bit Ethernet Address
     Rusling, D. A., Processes, [online], [retrieved on Dec. 7, 1999].          for Transmission on Ethernet Hardware, Nov. 1982, [online],
     Retrieved from the Internet: URL: http://www.cebaf.gov/.about.saw/         [retrieved on Jan. 17, 2000]. Retrieved from the Internet: URL:http://
     linux/tlk-html/node44 .htm.                                                www.msg.net/kadow/answers/extras/rfc/rfc826.tx.
     Rusling, D. A., Linux Processes, [online ], [retrieved on Dec. 7, 1999].   Huang, X. W. et al., "The Entrapid Protocol Development Environ-
     Retrieved from the Internet: URL: http://www.cebaf.gov/.about.saw/         ment," Proceedings ofIEEE Infocom'99, Mar. 1999, 9 pages.
     linux/tlk-html/node45 .html.                                               Duffield, N.G., et al., "A Flexible Model for Resource Management
     Rusling, D. A., Identifiers, [online], [retrieved on Dec. 7, 1999].        in Virtual Private Networks," Computer Communication Review
     Retrieved from the Internet: URL: http://www.cebaf.gov/.about.saw/         Conference, Computer Communication, ACM SIGCOMM '99 Con-
     linux/tlk-html/node46.html.                                                ference, Cambridge, MA, Aug. 30, 1999-Sep. 3, 1999. pp. 95-108.
     Rusling, D. A., Scheduling, [online], [retrieved on Dec. 7, 1999].         Campbell, A. T. and Keshav, S., "Quality of Service in Distributed
     Retrieved from the Internet: URL: http://www.cebaf.gov/.about.saw/         Systems," Computer Communications 21, 1998, pp. 291-293.
     linux/tlk-html/node47 .html.                                               Bach, M. J., The Design of the Unix® Operating System, New Delhi,
     Rusling, D. A., Scheduling in Multiprocessor Systems, [online],            Prentice-Hall of India, 1989, pp. v-x, 19-37.
     [retrieved on Dec. 7, 1999]. Retrieved from the Internet: URL: http://     McDougall, R., et al., "Resource Management," Upper Saddle River,
     www.cebaf.gov/.about.saw/linux/tlk-html/node48.html.                       NJ, Prentice Hall, 1999, pp. iii-xix, 135-191.
     Rusling, D. A., Files, [online], [retrieved on Dec. 7, 1999]. Retrieved    Rijsinghani, A., RFC 1624, May 1994, [online], [retrieved Feb. 2,
     from the Internet: URL: http://www.cebaf.gov/.about.saw/linux/tlk-         2000]. Retrieved from the internet: URL: http://www.faqs.org/rfcs/
     html/node49.html.                                                          rfc1624.html.
     Goyal, P. et al., "Start-time Fair Queuing: A Scheduling Algorithm         Mallory, T andKullberg,A., RFC 1141, Jan. 1990 [online], [retrieved
     for Integrated Services Packet Switching Networks," Proceedings of         Feb. 2, 2000]. Retrieved from the Internet: URL: http://www.faqs.
     ACM SIGCOMM '96, San Francisco, CA, Aug. 1996, 14 pages.                   org/rfcs/rfcl 141.html.
     Janosi, T., "Notes on 'A Hierarchical CPU Scheduler for Multimedia         Egevang, K. and Francis P., RFC 1631, May 1994 [online], [retrieved
     Operating Systems' by Pawan Goyal, Xingang Guo and Harri ck Vin,"          on Feb. 2, 2000]. Retrieved from the Internet: URL: http://www.faqs.
     [online], [retrieved on May 8, 2000]. Retrieved from the Internet:         org/rfcs/rfc 1631.html.
     URL:http://cs.cornell.edu/Info/Courses/Spring-97/CS6 l 4/goy.htm.          Goyal, P. et al., "Generalized Guaranteed Rate Scheduling Algo-
     Goyal, P., "Packet Scheduling Algorithms for Integrated Services           rithms: A Framework," IEEE/ACM Transactions, vol. 5, Issue: 4,
     Networks," PhD Dissertation, University of Texas, Austin, TX, Aug.         Aug. 1997; pp. 561-571.
     1997.                                                                      Symbol Table, [online] copyright 1997, 1998, [Retrieved on Apr. 4,
     Boehm, B., "Managing Software Productivity and Reuse," IEEE                2003] Retrieved from the internet< URL: hrtp://216.239.33.100/
     Computer, vol. 32, No. 9, Sep. 1999, 3 pages.                              search?q~cache:eASXk8qC_AC:www.caldera.com/developers/
     Corbato, F. J. et al. "An Experimental Timesharing System," Proceed-       gabi/1998-04-29/ch4.s ... , pp. 1-5.
     ings of the American Federation oflnformation Processing Societies         U.S. Appl. No. 09/576,393, filed May 22, 2000, Keshav et al.
     Spring Joint Computer Conference, San Francisco, CA, May 1-3,              U.S. Appl. No. 09/747,664, filed Dec. 22, 2000, Huang et al.
     1962, pp. 335-344.                                                         U.S. Appl. No. 09/687,031, filed Oct. 12, 2000, Gylfason et al.
     Deutsch, P. and Grant, C.A., "A Flexible Measurement Tool for              Goyal et al., "Start-time Fair Queuing: A Scheduling Algorithm for
     Software Systems," Information Processing 71 (Proc. of the IFIP            Integrated Services Packet Switching Networks", IEEE/ ACM Trans-
     Congress), 1971, pp. 320-326.                                              actions on Networking, vol. 5, No. 5, Oct. 1997, pp. 690-704.




DataCloud Technologies, LLC                                                                                                                      Page | E-3
                                                               US RE44, 723 E
                                                                       Page 4


     (56)                   References Cited                                United States Patent and Trademark Office, Notice of Allowance,
                                                                            U.S. Appl. No. 09/569,371, mailed Jul. 11, 2005, 7 pages.
                       OTHER PUBLICATIONS                                   United States Patent and Trademark Office, Non-Final Office Action,
                                                                            U.S. Appl. No. 09/747,687, mailed Oct. 1, 2003, 11 pages.
     Mitra et al., "Hierarchical Virtual Partitioning-Algorithms for Vir-   United States Patent and Trademark Office, Non-Final Office Action,
     tual Private Networking", Bell Labs Technical Journal, Spring 1997,    U.S. Appl. No. 09/747,687, mailed Mar. 25, 2004, 14 pages.
     pp. 68-81.                                                             United States Patent and Trademark Office, Final Office Action, U.S.
     Berkeley Software Distribution, "man page: setpgid", Feb. 1, 1994, 2   Appl. No. 09/747,687, mailed Dec. 1, 2004, 15 pages.
     pp., [Retrieved on Oct. 13, 2005], Retrieved from the Internet <URL:   United States Patent and Trademark Office, Non-Final Office Action,
     http://www.neosoft.com/neosoft/man/setpgid.2.htrnl>.
                                                                            U.S. Appl. No. 09/747,687, mailed May 4, 2005, 14 pages.
     Berkeley Software Distribution, "man page: setsid", Feb. 1, 1994, 2
                                                                            United States Patent and Trademark Office, Final Office Action, U.S.
     pp., [Retrieved on Oct. 13, 2005], Retrieved from the Internet <URL:
                                                                            Appl. No. 09/747,687, mailed Nov. 1, 2005, 11 pages.
     http://www.neo soft .corn/neo so ft/ man/ setsid.2 .html>.
     Frost, J., "Unix Signals and Process Groups", Aug. 17, 1994, 2 pp.,    United States Patent and Trademark Office, Non-Final Office Action,
     [Retrieved on Oct. 13, 2005], Retrieved from the Internet <URL:        U.S. Appl. No. 09/747,687, mailed Apr. 18, 2006, 10 pages.
     http://www.cs.ucsb.edu/-almeroth/classes/W99 .27 6/assignmentl/        United States Patent and Trademark Office Final Office Action, U.S.
     signals.html>.                                                         Appl. No. 09/747,687, mailed Oct. 18, 2006, 14 pages.
     Stevens, Richard W., "Advanced Programming in the Unix® Envi-          United States Patent and Trademark Office, Notice of Allowance,
     ronment", 1993, pp. 237-246, 282-285, Addison Wesley Longman,          U.S. Appl. No. 09/747,687, mailed Feb. 12, 2007, 9 pages.
     Inc., USA.                                                             United States Patent and Trademark Office, Notice of Allowance,
     Bhatti, N., Friedrich, R., "Web server support for tiered services",   U.S. Appl. No. 09/499,098, mailed Sep. 24, 2002, 6 pages.
     Network, IEEE, vol. 13, Issue 5, pp. 64-71, Sep.-Oct. 1999.            United States Patent and Trademark Office, Non-Final Office Action,
     United States Patent and Trademark Office, Non-Final Office Action,    U.S. Appl. No. 09/500,212, mailed Mar. 15, 2002, 16 pages.
     U.S. Appl. No. 09/572,672, mailed Mar. 15, 2004, 32 pages.             United States Patent and Trademark Office, Non-Final Office Action,
     United States Patent and Trademark Office, Notice of Allowance,        U.S. Appl. No. 09/500,212, mailed Sep. 9, 2002, 20 pages.
     U.S. Appl. No. 09/572,672, mailed Jan. 4, 2005, 13 pages.              United States Patent and Trademark Office, Notice of Allowance,
     United States Patent and Trademark Office, Supplemental Notice of      U.S. Appl. No. 09/500,212, mailed Dec. 31, 2002, 7 pages.
     Allowability, U.S. Appl. No. 09/572,672, mailed Feb. 9, 2005, 2        United States Patent and Trademark Office, Non-Final Office Action,
     pages.                                                                 U.S. Appl. No. 09/502,155, mailed Apr. 14, 2003, 11 pages.
     United States Patent and Trademark Office, Non-Final Office Action,    United States Patent and Trademark Office, Final Office Action, U.S.
     U.S. Appl. No. 09/633,575, mailed Dec. 17, 2003, 33 pages.             Appl. No. 09/502,155, mailed Jul. 28, 2003, 10 pages.
     United States Patent and Trademark Office, Final Office Action, U.S.   United States Patent and Trademark Office, Notice of Allowance,
     Appl. No. 09/633,575, mailed Sep. 27, 2004, 38 pages.                  U.S. Appl. No. 09/502,155, mailed Oct. 27, 2003, 5 pages.
     United States Patent and Trademark Office, Notice of Allowance,        United States Patent and Trademark Office, Notice of Allowance,
     U.S. Appl. No. 09/633,575, mailed Dec. 20, 2004, 7 pages.              U.S. Appl. No. 091502, 155, mailed Mar. 8, 2004, 7 pages.
     United States Patent and Trademark Office, Non-Final Office Action,    United States Patent and Trademark Office, Notice of Allowance,
     U.S. Appl. No. 09/611,877, mailed Feb. 4, 2004, 10 pages.              U.S. Appl. No. 09/664,914, mailed Dec. 12, 2003, 5 pages.
     United States Patent and Trademark Office, Non-Final Office Action,    United States Patent and Trademark Office, Supplemental Notice of
     U.S. Appl. No. 09/611,877, mailed Nov. 3, 2004, 8 pages.               Allowability, U.S. Appl. No. 09/664,914, mailed Dec. 29, 2003, 2
     United States Patent and Trademark Office, Non-Final Office Action,    pages.
     U.S. Appl. No. 09/611,877, mailed Mar. 15, 2005, 12 pages.             United States Patent and Trademark Office, Non-Final Office Action,
     United States Patent and Trademark Office, Final Office Action, U.S.   U.S. Appl. No. 11/971,778, mailed Oct. 12, 2010, 17 pages.
     Appl. No. 09/611,877, mailed Aug. 11, 2005, 9 pages.                   United States Patent and Trademark Office, Notice of Allowance,
     United States Patent and Trademark Office, Non-Final Office Action,    U.S. Appl. No. 11/971,778, mailed Feb. 24, 2011, 5 pages.
     U.S. Appl. No. 09/611,877, mailed Dec. 20, 2005, 8 pages.              United States Patent and Trademark Office, Non-Final Office Action,
     United States Patent and Trademark Office, Final Office Action, U.S.   U.S. Appl. No. 12/467,137, mailed Feb. 26, 2010, 13 pages.
     Appl. No. 09/611,877, mailed Jun. 20, 2006, 9 pages.                   United States Patent and Trademark Office, Final Office Action, U.S.
     United States Patent and Trademark Office, Notice of Allowance,        Appl. No. 12/467,137, mailed Oct. 15, 2010, 26 pages.
     U.S. Appl. No. 09/611,877, mailed Sep. 25, 2006, 5 pages.              United States Patent and Trademark Office, Advisory Action, U.S.
     United States Patent and Trademark Office, Non-Final Office Action,    Appl. No. 12/467,137, mailed Jan. 18, 2011, 4 pages.
     U.S. Appl. No. 09/452,286, mailed Apr. 28, 2003, 23 pages.             Pending U.S. Appl. No. 09/452,286, entitled "Providing Quality of
     United States Patent and Trademark Office, Non-Final Office Action,    Service Guarantees to Virtual Hosts," filed Nov. 30, 1999.
     U.S. Appl. No. 09/452,286, mailed Oct. 23, 2003, 33 pages.             Pending U.S. Appl. No. 09/499,098, entitled "Selective Interception
     United States Patent and Trademark Office, Final Office Action, U.S.   of System Calls," filed Feb. 4, 2000.
     Appl. No. 09/452,286, mailed Mar. 9, 2004, 34 pages.                   Pending U.S. Appl. No. 09/498,450, entitled "Dynamic Scheduling
     United States Patent and Trademark Office, Non-Final Office Action,    of Task Streams in a Multiple-Resource System to Ensure Task
     U.S. Appl. No. 09/452,286, mailed Oct. 14, 2004, 22 pages.             Stream Quality of Service," filed Feb. 4, 2000.
     United States Patent and Trademark Office, Final Office Action, U.S.   Pending U.S. Appl. No. 09/500,212, entitled "Disambiguating File
     Appl. No. 09/452,286, mailed Mar. 15, 2005, 11 pages.                  Descriptors," filed Feb. 8, 2000.
     United States Patent and Trademark Office, Notice of Allowance,        Pending U.S. Appl. No. 09/502,155, entitled "Restricting Commu-
     U.S. Appl. No. 09/452,286, mailed Jul. 8, 2005, 4 pages.               nication Between Network Devices on a Common Network," filed
     United States Patent and Trademark Office, Notice of Allowance,        Feb. 11, 2000.
     U.S. Appl. No. 11/956,246, mailed Apr. 6, 2010, 9 pages.               Pending U.S. Appl. No. 09/503,975, entitled "Restricting Commu-
     United States Patent and Trademark Office, Notice of Allowance,        nication of Selected Processes to a Set of Specific Network
     U.S. Appl. No. 11/956,246, mailed Aug. 23, 2010, 4 pages.              Addresses," filed Feb. 14, 2000.
     United States Patent and Trademark Office, Non-Final Office Action,    Pending U.S. Appl. No. 09/526,980, entitled "Enabling a Service
     U.S. Appl. No. 09/569,371, mailed Jul. 18, 2003, 14 pages.             Provider to Provide Intranet Services," filed Mar. 15, 2000.
     United States Patent and Trademark Office, Final Office Action, U.S.   Pending U.S. Appl. No. 09/569,371, entitled "Dymamically Modi-
     Appl. No. 09/569,371, mailed Jan. 8, 2004, 11 pages.                   fying the Resources of a Virtual Server," filed May 11, 2000.
     United States Patent and Trademark Office, Non-Final Office Action,    Saltzer, J., H. and Schroeder, M. D., The Protection oflnformation in
     U.S. Appl. No. 09/569,371, mailed May 10, 2004, 11 pages.              Computer Systems, [online], 1973, [retrieved on Apr. 2, 2002].
     United States Patent and Trademark Office, Non-Final Office Action,    Retrieved from the Internet: URL: http://www.cs.virginia.
     U.S. Appl. No. 09/569,371, mailed Jan. 25, 2005, 13 pages.             edu-evans/cs55 l/saltzer.




DataCloud Technologies, LLC                                                                                                                 Page | E-4
                                                           US RE44, 723 E
                                                                   Page 5


     (56)                  References Cited                             Goyal, Pawan et al., Generalized Guaranteed Rate Scheduling Algo-
                                                                        rithms: A Framework, IEEE/ ACM Transactions, vol. 5, Issue: 4, Aug.
                      OTHER PUBLICATIONS
                                                                        1997; pp. 561-571.
     McDougall, R., et al., Resource Management, Upper Saddle River,
     NJ, Prentice Hall, 1999, pp. iii-xix, 135-191.                     * cited by examiner




DataCloud Technologies, LLC                                                                                                           Page | E-5
                                                                                                                             ~
                                                                                                                             00
                                                                                                                             •
                                                                                                                             ~
                                                                                                                             ~
                                                                                                 USER ADDRESS                ~
                              COMPUTER MEMORY 101                                                                            ~
                                                                                                     SPACE
                                                                                                        L.-103               ~
                                                                                                                             =
                                                           --107




DataCloud Technologies, LLC
                                                                                                                             ~
                                        Process                                                                              ~
                                                            -                                                                :=
                                                                                                                             N
                                                                                                                             ....
                                                                                                                             ~


                                                                                                                             N
                                                                                                                             0
                                                                                                                             ....
                                                                                                                             .i;...
                                                     .ii


                                                                                                                             1J1
                                                                                            OPERATING SYSTEM                 ('D
                                                                                                                             =-
                              OPERATING SYSTEM 117                                                                           ('D
                                                                                              ADDRESS SPACE                  .....
                                                                         111          .,            '\_ 105
                                                                                                                             ....
                                                                                                               ·~            0
                                                                       _;                                                    .....
                                                         System        ...._        System Call _ 113                        Ul
                                                           Call                     Vector Table                       115
                                        Kernel                                                       ____.. System _)
                                                         Wrapper       -
                                        ,                                           Pointers to              Calls -
                                                                                    System Call
                                    109 _)           IAssociationf-129             ~ Wrapper
                                                                          118- 1--
                                                     Association Table                                       Saved
                                                                                                               •       116
                                                                                v Pointers to               Copies ,. _J
                                                     127.J                114--- System Calls         ~of Pointers           d
                                                                                                                             rJl

                                                                                                                             ~
                                                                                                                             ~
                                                                                                                             ~
                                                                   FIG. 1                  '-100
                                                                                                                             ~
                                                                                                                             N
                                                                                                                             w
                                                                                                                             ~




Page | E-6
                                                                                                                                                    ~
                                                                                                                                                    00
                                                                                                                                                    •
                                                                                                                                                    ~
                                                                                                                         USER ADDRESS               ~
                              COMPUTER MEMORY 101                                                                                                   ~
                                                                                                                             SPACE                  ~

                                                                                                                                L--103              ~
                                                                                                                                                    =
                                                                       - f..-.--201
                                                                                                                         ~




DataCloud Technologies, LLC
                                                 Access Rate
                                                                                                                         -
                                                                                                                                                    ~
                                              Regulator Application                               -.      Process      - i-107                      ~

                                                   Program                                                                                          :=
                                                                                                                                                    N
                                                                                                                                                    ....
                                                                                                                                                    ~



                              -                                                                                                                     N
                                                                                                                                                    0
                                                                                                                                                    ....
                                                                                                                                                    .i;...




                                                                                                                                                    1J1
                                                                                                                 OPERATING SYSTEM                   ('D
                                  OPERATING SYSTEM 117                                                                                              =-
                                                                                                                                                    ('D
                                                                                                                  ADDRESS SPACE                     .....
                                                                                           111              .,                                      N
                                                                                                                             \__ 105   1•
                                                                                                                                                    0
                                                                          System          -U                                                        .....
                                  109                                                     i.-
                                                                                                        System Call _ i---113
                                                                                                                                          115       Ul
                                   "-.. ,__        Kernel                   Call                        Vector Table              ~
                                                                                                                                 System L.J
                                                                                          t-                                 r--
                                                                          Wrapper                       Pointers to               Calls ,
                                                                                                        System Call
                                                                 ::. :Association 129                                                       .
                                                                                               118-- 1-- ~ Wrapper
                                                                      Association Table                                             Saved     116
                                                                                                      I/ Pointers to               Copies , 1-..J
                                                                      127_)                    114_... System Calls                                 d
                                                                                                                               ~ of Pointers
                                                                                                                                                    rJl

                                                                                                                                                    ~
                                                                                                                                                    ~
                                                                                      FIG. 2                      "- 200                            ~
                                                                                                                                                    ~
                                                                                                                                                    N
                                                                                                                                                    w
                                                                                                                                                    ~




Page | E-7
                                                                                                                                             ~
                                                                                                                                             00
                                                                                                                                             •
                                                                                                                                             ~
                              COMPUTER MEMORY 101                                                              USER ADDRESS                  ~
                                                                                                                                             ~
                                                                                                                   SPACE                     ~
                                                                                                                      L,-103                 ~
                                                                 1---
                                                                -       301                                                                  =
                                                                                                              ~
                                                                                                              -




DataCloud Technologies, LLC
                                                 Modified
                                                  Loader                               ~
                                                                                       -        Process     - ~107                           ~
                                                                                                                                             ~
                                                 Program                                                                                     :=
                                                                                                                                             N
                                                                                                                                             ....
                                                                                                                                             ~

                              .--                                                                                                            N
                                                                                                                                             0
                                                                                                                                             ....
                                                                                                                                             .i;...




                                                                                                                                             1J1
                                                                                                          OPERATING SYSTEM                   ('D
                               OPERATING SYSTEM 117                                                         ADDRESS SPACE
                                                                                                                                             =-
                                                                                                                                             ('D
                                                                                                                                             .....
                                                                                                       ,,          \._ 105 ,,                (.H
                                                                                       111
                                                                                                                                             0
                                                                   System        -                                                           .....
                               109                                                                                                           Ul
                                                                                                   System Call ___ 113
                                .......... .__   Kernel              Call          +--             Vector Table                       115
                                                                                  ....
                                                                                                                           System LJ
                                                                   Wrapper                         Pointers to
                                                                                                                      -  -  Calls ~
                                                                                                   System  Call
                                                            ~~ :Association 129                .__                            ..
                                                                                        118- - Wrapper
                                                               Association Table                                            Saved     116
                                                                                               I/ Pointers to              Copies ~ 1-...J
                                                               127.)                    114 _., System Calls                                 d
                                                                                                                      ~ of Pointers          rJl

                                                                                                                                             ~
                                                                                                                                             ~
                                                                                                                                             ~
                                                                              FIG. 3                   '-300
                                                                                                                                             ~
                                                                                                                                             N
                                                                                                                                             w
                                                                                                                                             ~




Page | E-8
                                                                                                                                                               ~
                                                                                                                                                               00
                                                                                                                                                               •
                                                                                                                                                               ~
                                                                                                                                                               ~
                                             OPERATING SYSTEM    ill                               OPERATING                                                   ~
                                                                                                                                                               ~
                                                                                                SYSTEM ADDRESS
                                                                                                                                                               ~
                                                                                                                                                               =
                                                                                                     SPACE
                                                                                                        \._---105




DataCloud Technologies, LLC
                                                                                                                                                               ~
                                                                                                                                                               ~
                                                 SYSTEM CALL WRAPPER 111                                                                                       :=
                              405'\                                                                        405                                                 N
                                                                                                           /                                                   ....
                                                                                                                                                               ~


                                     /                                            /"" 401                 \                                                    N
                                                                                                                                           \      .........,   0
                               Input                                              \                     Input                                    __,,,,,       ....
                                                                                                                                                               .i;...
                                                   ~
                                                   -                                               ~
                                                                                                   -                   ~
                               to the                                                                   to the         - '-
                                File                                                                     File
                                                                  File Access
                                                                                                                                                               1J1
                                                                Rate Regulation                                                           File                 ('D
                                                                                                                                                               =-
                                                                    Module                                                                                     ('D

                               Output                                                                   Output                                                 .....
                                                                                                                                                               .i;...
                                         ~                                                  ~                      ~

                                         ~                                                                         ~
                              from the                                                      -          from the                                                0
                                                                                                                                                               .....
                                 File                                                                     File             ............          ~             Ul
                                 I                                                                             I

                                 )                                                                         (
                                407                                                                       407


                                                                                                                                                               d
                                                                                                                                                               rJl

                                                                                                    '-400                                                      ~
                                                                                                                                                               ~
                                                                           FIG. 4                                                                              ~
                                                                                                                                                               ~
                                                                                                                                                               N
                                                                                                                                                               w
                                                                                                                                                               ~




Page | E-9
                                                                                                                         ~
                                                                                                                         00
                                                                                                                         •
                                                                                                                         ~
                                                                                                                         ~
                                       Leaky-Bucket Regulator 501                                                        ~
                                                                                                                         ~

                                                                                                                         ~
                                                                                                                         =
                                                               Token Bucket




DataCloud Technologies, LLC
                                                                                  -~sos                                  ~
                                                                                                                         ~
                                                                                                                         :=
                                                                                                                         N
                                                                                                                         ....
                                                                                                                         ~


                                                             Fixed Size Token --- -- 503                                 N
                                                                                                                         0
                                                                                                                         ....
                                                                                                                         .i;...
                                                                                  - ,....--- 503
                              507;                                                - ---- 503                   ( 511
                                7                                                                                        1J1
                                                                                                                l
                               Input                                          --509                                      ('D
                                                                                                                         =-
                                                                                                                         ('D
                               from                        : l Test Module    1                    .-       Output       .....
                                                                                                        to Destination   Ul
                              Source                                                                                     0
                                                                                                                         .....
                                                                                                                         Ul

                                                                         Data
                                                                      ,, Buffer       515
                                                                                    ___./

                                                                    Stored
                                                                     Data
                                                                                    '- 513
                                                                              --                                         d
                                                                                                                         rJl

                                                                                                                         ~
                                                                                                                         ~
                                                                     FIG. 5                                              ~
                                                                                                                         ~
                                                                                                                         N
                                                                                                                         w
                                                                                                                         ~




Page | E-10
                                                               US RE44,723 E
                                      1                                                                         2
               REGULATING FILE ACCESS RATES                                      of 1,000 bytes per second, but to allow the florist to access
                  ACCORDING TO FILE TYPE                                         files at the rate of only 150 bytes per second. These different
                                                                                 access rates would be based upon the different needs of the
                                                                                 two customers, and the corresponding different compensa-
     Matter enclosed in heavy brackets [ ] appears in the                        tion schemes of each. As multitasking operating systems
     original patent but forms no part of this reissue specifica-                operate today, it would be impossible for the ISP to regulate
     tion; matter printed in italics indicates the additions                     the file access rates of the different customers. Each process
     made by reissue.                                                            associated with either virtual host simply accesses the file
                                                                                 system at the same unregulated rate, and thus it is impossible
                 CROSS REFERENCE TO RELATED                                 10   for the ISP to guarantee or restrict access rates based upon
                        APPLICATIONS                                             customer need and corresponding financial arrangement.
                                                                                 What is needed is a method that facilitates the regulation of
        This application is a reissue application for U.S. Pat. No.              the rate at which individual processes access the file system of
     6,907,421, issued from U.S. patent application Ser. No.                     a multitasking operating system.
     091572,672 filed on May 16, 2000, which incorporates by                15      Many commercially popular operating systems such as
     reference the entirety of the following patent applications:                UNIX® and Microsoft WINDOWS NT® treat communica-
     U.S. patent application Ser. No. 09/500,212, now U.S. Pat.                  tion channels as files. In such an operating system, when a
     No. 6,560,613 entitled "Disambiguating File Descriptors,"                   process instructs the operating system to create a communi-
     filed on Feb. 8, 2000; U.S. patent application Ser. No. 091499,             cation channel, the operating system returns a file descriptor.
     098, now U.S. Pat. No. 6,529,985 entitled "Selective Inter-            20   The communication channel is subsequently accessed via the
     ception of System Calls," filed on Feb. 4, 2000; and U.S.                   file descriptor, in a similar manner as a file stored on media.
     patent application Ser. No. 09/452,286, now pending entitled                   Communication channels and files stored on media are
     "Providing Quality of Service Guarantees to Virtual Hosts,"                 inherently different, despite the fact that both are accessed via
     filed on Nov. 30, 1999. The incorporated applications have                  file descriptors. It is often desirable to for an ISP to allow a
     the same assignee as the present application.                          25   single process to access files stored on media at one rate, and
                                                                                 to access communication channels at another. For example, a
                             BACKGROUND                                          customer of the ISP may need to receive and respond to client
                                                                                 requests very quickly, but need only an average access time
        1. Field oflnvention                                                     for files stored on the system storage device(s). Such a cus-
        The present invention relates generally to regulating access        30   tamer would require (and be willing to pay for) a fast com-
     rates in a computer system, and specifically to regulating file             munication channel access rate, but only need (and be willing
     access rates of software processes according to file type.                  to pay for) a slower access rate to files stored on media.
        2. Background of Invention                                                  Multitasking operating systems today are not capable of
        Multitasking operating systems such as UNIX® and                         regulating the file access rates of different processes gener-
     Microsoft WINDOWS NT®are widely utilized in commer-                    35   ally, much less facilitating different access rates for specific
     cial computing systems. Among their many commercial uses,                   processes based on file type. Currently, each process accesses
     these operating systems are commonly deployed on Internet                   both files stored on media and communication channels at
     and other network server computers. With the popularity and                 unregulated rates, not controlled by the operating system.
     success of the Internet, server computer operating systems are              Thus, it is impossible for the ISP to provide customers with
     currently of great commercial importance.                              40   different access rates for files stored on media and for com-
        One function of a multitasking operating system is to allo-              munication channels, based upon customer need and corre-
     cate system resources to the multiple software processes that               sponding financial arrangement. What is further needed is a
     simultaneously execute under the control of the operating                   method that not only facilitates the regulation of the rate at
     system. Control over the allocation of system resources by an               which individual processes access the file system of a multi-
     operating system is commercially useful for a number of                45   tasking operating system, but which also allows processes to
     reasons. Multitasking operating system are commonly used                    be regulated to different access rates for different file types.
     on Internet web servers by Internet Service Providers (ISP' s).                It is further desirable to not only be able to set separate
     Where an ISP provides host services to multiple customers on                access rates for communication channels and files stored on
     a single physical computer, it is desirable to allot to each                media, but to be able set separate access rates for file types
     virtual host a specific amount of computer resources appro-            50   generally. Under some operating systems, entities other than
     priate to the needs of the customer, and preferably based upon              communication channels and files stored on media are treated
     the amount paid for the services.                                           as files, and hence need separate access rates. For example,
        For example, suppose two customers purchase host ser-                    under the UNIX® operating system, hardware devices are
     vices from an ISP. The first customer is a large corporation                treated as files. For the same reasons that it is desirable to set
     providing financial services to thousands of clients interna-          55   separate access rates for communication channels and files
     tionally. The financial services host requires fast file access,            stored on media, it is further desirable to be able to set a
     as well as prompt response time to all client requests. Of                  separate access rate for any type of file. Accordingly, what is
     course, the first customer is willing to compensate the ISP                 needed is a method to set separate access rates for individual
     appropriately for providing such a level of host services. The              processes according to file type.
     second customer is a sole proprietorship that sells floral             60
     arrangements locally. The second customer has a very limited                               SUMMARY OF INVENTION
     budget, but only requires minimal computer resources.
     Clearly, it is desirable for the ISP to allocate different per-                The present invention allows regulation of the file access
     centages of the system resources to the two separate virtual                rates of processes according to file type. An association data
     hosts provided by the ISP for the two separate customers.              65   structure stores associations between processes to be regu-
        In the example above, the ISP may wish to provide the                    lated and specific access rates for various file types. In order
     financial services host with the ability to access files at the rate        to regulate processes to their associated access rates, system




DataCloud Technologies, LLC                                                                                                                 Page | E-11
                                                              US RE44,723 E
                                     3                                                                        4
     calls that access files are intercepted. When a process to be              other data structure) is dynamically loaded into the operating
     regulated makes a system call that accesses a file, the system             system kernel 109, while the kernel 109 is active. In another
     call is intercepted, and a system call wrapper executes                    embodiment, the association table 127 is stored in user
     instead. The system call wrapper determines the type of file               address space 103. The maintenance and use of the associa-
     that is being accessed by the process. The system call wrapper             tion table 127 is discussed in detail below.
     examines the association table in order to determine if the                   In order to regulate file access rates, system calls 115 that
     calling process is associated with an access rate for that file            access files are intercepted. A system call wrapper 111 is
     type. If not, then the process is not to be regulated for that file        utilized in order to intercept system calls 115. In one embodi-
     type, in which case the system call wrapper simply allows the              ment, the system call wrapper 111 is dynamically loaded into
     file access to proceed. Otherwise, the system call wrapper            10   the operating system kernel 109, while the kernel 109 is
     regulates the rate of the access to the file according to the              active. In another embodiment, the system call wrapper is
     appropriate rate.                                                          loaded in user address space 103. The system call wrapper
         The features and advantages described in this summary and              111 is preferably in the form of object code, the functional
     the following detailed description are not all-inclusive, and              features of which are described in detail below.
     particularly, many additional features and advantages will be         15      Pointers 114 to system calls 115 are located in an operating
     apparent to one of ordinary skill in the art in view of the                system call vector table 113. It is to be understood that the
     drawings, specification, and claims hereof. Moreover, it                   term "system call vector table" as used herein denotes an area
     should be noted that the language used in the specification has            in operating system address space 105 in which there are
     been principally selected for readability and instructional                stored the addresses of system calls. In the UNIX® operating
     purposes, and may not have been selected to delineate or              20   system, this part of the operating system is called the "system
     circumscribe the inventive subject matter, resort to the claims            call vector table," and that term is used in this specification.
     being necessary to determine such inventive subject matter.                Other operating systems employ different terminology to
                                                                                denote the sane system component. A system call vector table
            BRIEF DESCRIPTION OF THE DRAWINGS                                   by any other name is still within the scope of the present
                                                                           25   invention.
        FIG. 1 is a block diagram providing a high level overview                  A copy 116 is made ofa pointer 114 to each system call 115
     of a system for regulating file access rates of processes based            to be intercepted. These copies 116 of pointers 114 are pref-
     upon file type, according to one embodiment of the present                 erably stored in operating system address space 105, but in an
     invention.                                                                 alternative embodiment are stored in user address space 103.
        FIG. 2 is a block diagram illustrating a system for manag-         30   Once the copies 116 have been made and saved, the pointers
     ing an association table by an access rate regulator program,              114 in the system call vector table 113 to the system calls 115
     according to one embodiment of the present invention.                      to be intercepted are replaced with pointers 118 to the system
        FIG. 3 is a block diagram illustrating a system for manag-              call wrapper 111, such that when a system call 115 to be
     ing an association table by a modified loader program,                     intercepted is made, the system call wrapper 111 executes
     according to another embodiment of the present invention.             35   instead. In one embodiment, this copying, storing, and replac-
        FIG. 4 is a block diagram illustrating a system for regulat-            ing of pointers is performed by the system call wrapper 111.
     ing file access rate, according to one embodiment of the                   In other embodiments, copying, storing, and replacing of
     present invention.                                                         pointers is performed by a pointer management module
        FIG. 5 is a block diagram illustrating a leaky-bucket regu-             executing in either operating system address space 105 or
     lator according to one embodiment of the present invention.           40   user address space 103 as desired. The pointer management
        The figures depict embodiments of the present invention                 module can either be a stand alone program, or a component
     for purposes of illustration only. One skilled in the art will             of a larger application program as desired.
     readily recognize from the following discussion that alterna-                 Executing alternative code when a system call 115 is made
     tive embodiments of the structures and methods illustrated                 comprises intercepting the system call 115. The steps of
     herein may be employed without departing from the prin-               45   inserting a system call wrapper 111 into the operating system
     ciples of the invention described herein.                                  117, making a copy 116 of an operating system pointer 114 to
                                                                                a system call 115, and replacing the operating system pointer
        DETAILED DESCRIPTION OF THE PREFERRED                                   114 with a pointer 118 to the system call wrapper 111 facili-
                    EMBODIMENTS                                                 tate interception of a system call 115. When a system call 115
                                                                           50   to be intercepted is made, the operating system 117 uses the
                           I. System Overview                                   pointer 118 in the system call vector table 113 to the system
                                                                                call wrapper 111 to execute the system call wrapper 111.
        FIG.1 illustrates a high level overview ofa system 100 for                 It is to be understood that only system calls 115 that access
     regulating file access rates of processes 107 based upon file              files need be intercepted, and thus only pointers 114 to system
     type according to one embodiment of the present invention. A          55   calls 115 to be intercepted are replaced with pointers 118 to
     computer memory 101 includes user address space 103 and                    the system call wrapper 111. Pointers 114 to system calls 115
     operating system address space 105. A process 107 executes                 which are not to be intercepted are not replaced. Thus, when
     in user address space 103. Although FIG. 1 illustrates only a              a non-intercepted system call 115 is made, the system call 115
     single process 107 executing in user address space 103, it is to           executes, not the system call wrapper 111.
     be understood that within a given computer memory 101,                60      In one embodiment, a single system call wrapper 111 is
     multiple processes 107 can execute simultaneously.                         loaded into operating system address space 105. Thus, when-
        Preferably, a data structure for storing associations 129               ever any process 107 makes a system call 115 to be inter-
     between processes 107 and access rates for file types is                   cepted, the system call wrapper 111 executes. In another
     inserted into the operating system 117. In one embodiment,                 embodiment, techniques described in the "Selective Intercep-
     the data structure is an association table 127, but in other          65   tion of System Calls" application are used to associate a
     embodiments other data structures are utilized, for example a              specific system call wrapper 111 with each process to be
     linked list. In one embodiment, the association table 127 (or              regulated.




DataCloud Technologies, LLC                                                                                                              Page | E-12
                                                             US RE44,723 E
                                     5                                                                        6
         Processes 107 execute in user address space 103 under                 embodiments, the system call wrapper 111 associated with
     control of the operating system 117, and make system calls                the process is loaded into process address space of the pro-
     115. When a process makes a system call 115 that accesses a               cess, user address space 103, or operating system address
     file, the system call wrapper 111 determines the type of the              space 105 as described in the "Selective Interception of Sys-
     file being accessed. The system call wrapper 111 also exam-               tem Calls" application. In each of these embodiments, when-
     ines the association table 127 to determine whether the pro-              ever the process 107 makes a system call 115 to be intercepted
     cess 107 that made the system call 115 is associated with an              (i.e., a system call 115 that accesses a file) the system call
     access rate for that file type. If so, the system call wrapper 111        wrapper 111 associated with the process 107 executes, and
     regulates the file access rate appropriately. Otherwise, the              proceeds to manage the regulation of the file access rate.
     access is allowed to proceed normally. Note that even in the         10   Regulation of file access rate by system call wrappers 111
     embodiment in which processes 107 to be regulated are asso-               generally is discussed in detail below.
     ciated with individual system call wrappers 111, the system
     call wrapper still determines ifthe process 107 is associated                             IV. Determining the File Type
     with a rate for the file type being accessed, because an indi-
     vidual process 107 may be regulated for some file types and          15      When a system call wrapper 111 executes, the system call
     not for others.                                                           wrapper determines the type of the file being accessed. Once
                                                                               the file type has been determined, the system call wrapper 111
           II. Storing Associations by a Regulator Program                     examines the association table 127 to determine whether the
                                                                               process 107 that made the system call 115 is associated with
        FIG. 2 illustrates one embodiment of a system 200 for             20   an access rate for that file type. If so, the system call wrapper
     regulating file access rates of processes 107 based upon file             111 regulates the file access rate appropriately. Otherwise,
     type. In the embodiment illustrated by FIG. 2, the association            access of files of that type by the process 107 is not to be
     table 127 is managed by an access rate regulator pro gram 201.            regulated, so the access is allowed to proceed normally. In one
        The access rate regulator program 201 modifies the oper-               embodiment, the determination is made using methodology
     ating system 117 of the computer to include the association          25   described in the "Disambiguating File Descriptors" applica-
     table 127. Preferably, the regulator program 201 loads the                tion. Other techniques such as file extension or file name can
     association table 127 into the kernel 109 of the operating                also be used as desired.
     system 117 while the kernel is active.
        For each process 107 to be regulated, the regulator program                            V. Regulating the Access Rate
     201 stores, in the association table 127, an association 129         30
     between the process 107 and an access rate for at least one file             FIG. 4 illustrates one embodiment of a system 400 for
     type. For example, suppose a process 107 associated with a                regulating file access rate. After determining the file type
     financial services host is to be regulated to 1,000 bytes per             being accessed, the system call wrapper 111 executes a file
     second for files stored on media, and to 1,400 bytes per                  access rate regulation module 401 in order to regulate the
     second for communication channels. The regulator program             35   access rate of the file 403 by the process 107. In one embodi-
     201 would store two associations for the process 107, the first           ment, the file access rate regulation module 401 executes in
     indicating the access rate for files stored on media (1,000               operating system address space 105, as illustrated in FIG. 4.
     bytes per second), and the second the access rate for commu-              In another embodiment, the file access rate regulation module
     nication channels (1,400 bytes per second). Of course, the                401 executes in user address space 103. The file access rate
     regulator program 201 can add, modify, and delete associa-           40   regulation module 401 can either be a section of the system
     tions 129 from the association table 127, as desired.                     call wrapper (as illustrated), a stand alone program, or a
                                                                               component of a larger application program as desired. In any
            III. Storing Associations by a Loader Program                      case, the file access rate regulation module 401 applies a
                                                                               known rate regulation technique to the access of the file 403
        FIG. 3 illustrates another embodiment of a system 300 for         45   by the process 107. More specifically, data being written to
     regulating file access rates of processes 107 based upon file             the file 403 by the process (input to the file 405) is routed
     type. In the embodiment illustrated by FIG. 3, processes 107              through the file access rate regulation module 401. The file
     to be regulated are loaded by the modified loader program                 access rate regulation module 401 controls the rate at which
     301, which also stores the associations 129.                              the input 405 is sent to the file 403 by the process. Likewise,
        A loader program is an operating system utility that is used      50   data read by the process 107 from the file (output from the file
     to execute computer programs that are stored on static media.             407) is also routed through the file access rate regulation
     Typically, a loader program loads an executable image from                module 401, which controls the rate at which the output 407
     static media into user address space 103 of computer memory               is sent to the process 107.
     101, and then initiates execution of the loaded image by                     Many techniques for regulating access rate are known. In
     transferring execution to the first instruction thereof.             55   one embodiment, the file access rate regulation module 401
        Like a standard loader program, the modified loader 301                uses a leaky-bucket regulator to regulate the access rate. A
     loads executable images from static media into user address               leaky-bucket regulator is one specific example of a technique
     space 103. Additionally, the modified loader program 301                  for regulating access rates. A leaky-bucket regulator is
     stores, in the association table 127, at least one association            described in An Engineering Approach to Computer Net-
     129 between the process 107 and a file access rate. Thus,            60   working, Srinivasan Keshav, 1997, Addison Wesley, Chapter
     whenever a process 107 to be regulated is loaded, the asso-               7, at pp 403-405, which is incorporated herein by reference.
     ciation table 127 is updated as needed.                                      FIG. 5 illustrates a leaky-bucket regulator 501. As illus-
        In other embodiments, in addition to storing associations,             trated in FIG. 5, the leaky-bucket regulator 501 stores fixed
     the modified loader program 301 uses methodology                          sized tokens 503 in a data structure known as a token (or
     described in detail in the "Selective Interception of System         65   leaky) bucket 505. Each token 503 constitutes permission for
     Calls" application in order to associate an individual system             the regulator 501 to send a certain number of bits to a desti-
     call wrapper 111 with the loaded process 107. In different                nation. The regulator 501 adds tokens 503 to the bucket 505 at




DataCloud Technologies, LLC                                                                                                              Page | E-13
                                                             US RE44,723 E
                                     7                                                                         8
     a fixed rate, R. The bucket 505 overflows if the number of                   2. The method of claim 1 further comprising:
     tokens 503 crosses some threshold, called its depth, D.                       storing an association between a selected process and the
         Data arrives at the regulator 501 as input 507 from a source.                access rate for at least one file type.
     A test module 509 examines the bucket 505, to determine the                  3. The method of claim 2 wherein:
     sum of the sizes of the tokens 503 therein. The regulator 501                 storing the association is performed by a process executing
     only sends the data as output to a destination 511 ifthe sum                     in user address space.
     equals or exceeds the size of the data. When data is sent as                 4. The method of claim 1 further comprising:
     output 511, the regulator 501 removes tokens 503 corre-                       selecting a process to associate with an access rate for at
     sponding to the output 511 size from the token bucket 505.                       least one file type;
                                                                          10      loading the selected process into process address space by
        Ifthe sum is less than the size of the input 507, the input 507
                                                                                      a modified loader program; and
     is held as stored data 513 in a data buffer 515. Once the bucket
                                                                                   storing, by the modified loader program, an association
     505 contains sufficient tokens 503, the stored data 513 is sent
                                                                                      between the selected process and the access rate for at
     as output 511.                                                                   least one file type.
        A leaky-bucket regulator 501 limits the size of a burst of        15      5. The method of claim 1 further comprising:
     output 511 to a little more D. The size can be slightly greater              associating at least two different access rates with a single
     than D because tokens 503 may be added to the bucket 505                         process, each access rate corresponding to a different file
     while output 511 equal in size to Dis being sent. Over the long                  type.
     term, the rate at which output 511 is sent by the regulator 501               6. The method of claim 1 further comprising:
     is limited by the rate R at which tokens 503 are added to the        20      associating at least two different access rates with at least
     bucket 505. Thus, the leaky-bucket regulator 501 can be used                     two different processes.
     to regulate a process 107 to an access rate for a file type by               7. The method of claim 1 wherein:
     setting R to that access rate.                                               in response to the determination that the process is associ-
         For example, suppose the system call wrapper 111 deter-                      ated with the access rate, regulating the process to access
     mines that the file access write for a process 107 is 1,000 bytes    25          of the file at the associated rate.
     per second. The system call wrapper passes the rate to the                   8. The method of claim 1, further comprising:
     leaky-bucket regulator 501, which proceeds to set R to the                   determining the type of the file being accessed.
     rate. Thus, the regulator 501 adds 1,000 byte tokens 503 to a                9. The method of claim 1, further comprising:
     bucket 505 at a rate of once per second. The system call                     associating at least one process with the access rate for at
     wrapper 111 then routes the communication between the                30          least one file access type.
     process 107 and the file through the regulator 501, which                     10. A computer-readable program product for regulating
     regulates the access rate to 1,000 bytes per second.                      file rates of processes according to file type, the computer-
        Note that ifthe process 107 is writing data to a file 403, the         readable program product comprising:
     input to the file 405 becomes the input 507 to the leaky bucket              program code for intercepting a system call that attempts to
     regulator 501, and the output 511 from the leaky bucket              35          access a file;
     regulator 501 is sent to the file 403. On the other hand, if the             program code for determining whether a process that made
     process 107 is reading data from a file 403, the output from the                 the intercepted system call is associated with an access
     file 407 becomes the input 507 to the leaky bucket regulator                     rate corresponding to a type of the file being accessed;
     501, and the output 511 from the leaky bucket regulator 501                  program code for, in response to the attempt to access the
     is sent to the process 107.                                          40          file by the process, determining the associated access
         In other embodiments, other access rate techniques are                       rate for the type of the file being accessed;
     employed by the file access rate regulation module 401, for                  program code for regulating the process to access of the file
     example moving average, jumping average, or peak rate.                           at the determined rate; and
        As will be understood by those familiar with the art, the                 a computer readable medium on which the program codes
     invention may be embodied in other specific forms without            45          are stored.
     departing from the spirit or essential characteristics thereof.               11. The computer-readable program product of claim 10
     Likewise, the particular capitalization or naming of the mod-             further comprising:
     ules, protocols, features, attributes or any other aspect is not             program code for storing an association between a selected
     mandatory or significant, and the mechanisms that implement                      process and an access rate for at least one file type.
     the invention or its features may have different names or            50       12. The non-transitory computer-readable [program prod-
     formats. Accordingly, the disclosure of the present invention             uct] medium of claim 10 further comprising:
     is intended to be illustrative, but not limiting, of the scope of            program code for selecting a process to associate with the
     the invention, which is set forth in the following claims.                       access rate for at least one file type;
                                                                                  program code for loading the selected process into process
       What is claimed is:                                                55          address space; and
       1. A computer-implemented method for regulating file                       program code for storing an association between the
     access rates of processes according to file type, the computer-                  selected process and the access rate for at least one file
     implemented method comprising:                                                   type.
       intercepting a system call that attempts to access a file;                  13. The non-transitory computer-readable [program prod-
       determining whether a process that made the intercepted            60   uct] medium of claim 10 further comprising:
          system call is associated with an access rate correspond-               program code for associating at least two different access
          ing to a type of the file being accessed;                                   rates with a single process, each access rate correspond-
       in response to the attempt to access the file by the process,                  ing to a different file type.
          determining the associated access rate for the type of the               14. The non-transitory computer-readable [program prod-
          file being accessed; and                                        65   uct] medium of claim 10 further comprising:
       regulating the process to access of the file at the determined             program code for associating at least two different access
          rate.                                                                       rates with at least two different processes.




DataCloud Technologies, LLC                                                                                                               Page | E-14
                                                            US RE44,723 E
                                    9                                                                       10
        15. The non-transitory computer-readable [program prod-                coupled to the determination module, a file access rate
     uct] medium of claim 10 further comprising:                                  regulation module, for regulating the process to access
        program code for, in response to the determination that the               of the file at the determined rate.
           process is associated with the access rate, regulating the          19. The computer system of claim 18 further comprising:
           process to access of the file at the associated rate.               a selection module for selecting the process to associate
                                                                                  with the access rate for at least one file type, the selection
        16. The non-transitory computer-readable [program prod-                   module being coupled to the determination module; and
     uct] medium of claim 10 further comprising:                               a modified loader program for loading the selected process
        program code for determining the type of the file being                   into process address space, and for storing the associa-
           accessed.                                                              tion between the selected process and the access rate for
                                                                        10
        17. The computer-readable program product of claim 10                     at least one file type, the modified loader program being
     further comprising:                                                          coupled to the selection module.
        program code for associating at least one process with the             20. The computer system of claim 18 further comprising:
           access rate for at least one file type.                             a storage module, for storing the association between a
                                                                                  selected process and the access rate for at least one file
        18. A computer implemented system for regulating file           15
                                                                                  type, the storage module being coupled to the determi-
     access rates of processes according to file type, the system                 nation module.
     comprising:                                                               21. A computer-implemented method for regulating file
        an interception module, for intercepting system calls that           access rates of processes according to file type, the method
           access files, the interception module being coupled to a          comprising:
           determination module;                                        20     associating processes with rates for accessing files of spe-
        at least one system call wrapper, for determining whether a               cific types;
           process that made an intercepted system call is associ-             detecting attempts by processes to access files by intercept-
           ated with an access rate corresponding to a type of the                ing system calls that access files;
           file being accessed, the system call wrapper being                  determining associated access rates for the types of files
           coupled to the interception module;                          25        being accessed; and
        the determination module for, in response to an attempt to             regulating processes to access [of] the files at the associated
           access a file by the process, determining the associated               rates.
           access rate for the type of the file being accessed; and                                  * * * * *




DataCloud Technologies, LLC                                                                                                              Page | E-15
